DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A preliminary amendment was received from applicant on 11/12/2021.
Claims 1-10 are canceled.
Claims 11-20 are new.
5.	Claims 11-20 are remaining in the application.
6.	The amended Abstract and Specification are accepted.
Specification
7.	The specification is objected to the following informalities:
The acronyms CRP and GRP are not defined in the Specification.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

9.	Claims 14, 16 and 19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
10.	Claim limitation “the end faces” lacks sufficient antecedent basis in claim 14.
11.	Claim limitation “the other shutter lamellas” lacks sufficient antecedent basis in claim 16.
12.	The acronyms CRP and GRP are not defined in the claims or Specification for claim 19.
Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

14.	As best understood by the examiner, claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over D3: Mege (US 2753828 A), cited by applicant, in view of D2: PO (FR 2925567 A1), also cited by applicant.  Regarding claim 11, D3 discloses (see all figures) a closure device for closing an outer shell opening of a surface ship, comprising a plurality of shutter lamellas [5, 5', 6, 6', 7, 7'] and a drive device [24], by means of which the shutter lamellas can be acted upon in such a way that they move between a closed position and an open position and wherein the shutter lamellas are each held in such a way relative to one another in a guide rail [2] of the closure device by means of sliding elements [13] that, as they are moved from the closed position into the open position, the shutter lamellas are folded up alternately relative to one another to adopt the open position.  D3 does not explicitly discloses that the shutter lamellas are arranged substantially vertical and that, in an upper and a lower end region, the shutter lamellas are each held relative to one another by means of sliding elements in each case in an upper and a lower guide rail of the closure device.  However, in view of D2 (on page 6, lines 14-22), a substantially vertical arrangement of such a device is a measure of the kind that a person skilled in the art would make as a matter of routine, especially since the resulting advantages are readily foreseeable.  D3 discloses the features of claims 16 and 17 and D2 discloses the features of claims 12 and 20.  Claims 15, 18 and 19 are features disclosed in either of or either D3 and/or D2 or are well known in the art.  Therefore, such configurations would have been recognized for use in combination by one of ordinary skill in the art.  The rejection combines known features to achieve expected results; no unknown features or unexpected results are achieved for the claimed subject matter.
Allowable Subject Matter
15.	Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
16.	As best understood by the examiner, claim 14, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
17.	The prior art cited and not relied upon is considered pertinent to applicant’s disclosure.
The prior art references disclose closure devices for openings on marine vessels and ships.
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571)272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
19.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.
Daniel V Venne/
Senior Examiner, Art Unit 3617
4/27/2021